DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2015/0167808).

Kim et al (US2015/0167808) discloses a planetary gear set transmission apparatus comprising: a planet carrier P, the planet carrier having a carrier outer side and a carrier inner side, the planet carrier having a set of evenly spaced arms; an input shaft IS coupled to the planet carrier, the input shaft IS being coupled to the carrier outer side and configured to be connected to an engine ENG; a set of planet gears coupled to the planet carrier P, each planet gear having a planet axle rotatably coupled to the carrier inner side of one of the arms of the planet carrier C; a ring gear R coupled to the set of planet gears, the ring gear having a plurality of inner teeth and a plurality of outer teeth (per the intermediate gear between MS2 and R), the plurality of inner teeth being in operational communication with each of the planet gears; a sun gear S coupled to the set of planet gears, the sun gear S being concentrically disposed 
 	However does not disclose the carrier explicitly having even spaced planetary gears with concave arms totaling a number of four.  
	Applicant is given Official Notice that evenly spaced planetary gears with concave arms totaling a number of four are old and well known in the extremely large total cache of planetary gear disclosures.  As such modifying as such would have been obvious as an obvious design choice either aesthetically or to optimize a value.  In re Boesch, 617 f.2d 272, 205 uspq 215 (ccpa 1980).

Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 7591748.

Holmes US 7591748 discloses the claimed invention however does not disclose the carrier explicitly having even spaced planetary gears with concave arms totaling a number of four.  
	Applicant is given Official Notice that evenly spaced planetary gears with concave arms totaling a number of four are old and well known in the extremely large total cache of planetary gear disclosures.  As such modifying as such would have been obvious as an obvious design choice either aesthetically or to optimize a value.  In re Boesch, 617 f.2d 272, 205 uspq 215 (ccpa 1980).


Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 7632201)

Takami et al. (US 7632201) discloses the claimed invention however does not disclose the carrier explicitly having even spaced planetary gears with concave arms totaling a number of four.  
	Applicant is given Official Notice that evenly spaced planetary gears with concave arms totaling a number of four are old and well known in the extremely large total cache of planetary gear disclosures.  As such modifying as such would have been obvious as an obvious design choice either aesthetically or to optimize a value.  In re Boesch, 617 f.2d 272, 205 uspq 215 (ccpa 1980).



Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art of Kim et al. does not disclose teeth.  Examiner disagrees as Kim et al. clearly discloses the presence of sun, planet and ring gears that intermesh for torque transfer [0050].  Applicant also argues that Kim et al. does not disclose evenly spaced arms, thusly in cooperation with the above argument render the rejection insufficient to of a reasonable standard to rejection.  Firstly, Examiner utilized the Office Notice to modify Kim et al. in light of the evenly spaced arm limitations.  Secondly, other than these two “perceived”, which have been rebutted, Applicant has not any matter that would undermine the reasonableness of the rejection.  
With respect the argument Holmes et al. and Takami et al. lack reasonable disclosure of the claimed subject matter Examiner disagrees.  The prior arts so clearly disclose the limitations of applicants’ claims that a remedial understanding is sufficient to reasonably convey their use.  Furthermore, Applicant has not disclosed a single missing element that was not requiring the Official Notice.  
Applicant has submitted that Examiner provide prior art evidence regarding the “four evenly spaced arms” of Kim et al. (Applicants request appears to only pertain to Kim et al. as set forth in the arguments) which Examiner supplies herewith:
Lueker US Pub (2016/0156248).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655